Citation Nr: 0912082	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  07-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a bilateral knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to July 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Providence, Rhode Island.  


FINDINGS OF FACT

1.  The Veteran's initial claim of service connection for a 
bilateral knee disorder was denied in a March 2005 rating 
decision; the RO provided notice of this action in March 
2005, but a timely appeal was not thereafter perfected.

2.  The evidence added to the record since the March 2005 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a 
bilateral knee disorder or otherwise raise a reasonable 
possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision that denied service 
connection for a bilateral knee disorder became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

2.  The evidence associated with the claims file subsequent 
to the final March 2005 rating decision is not new and 
material, and service connection for a bilateral knee 
disorder is not reopened.   38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  VCAA notice should 
also include information about the basis for a prior final 
decision, what is necessary to reopen a claim, and about what 
is necessary to establish the underlying claim for the 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006)

A letter dated in July 2006 satisfied these criteria.  In 
this case, the RO looked at the bases for the denial in a 
prior decision, and, in so doing, informed the Veteran of the 
bases for the prior March 2005 denial of her claim.  In the 
July 2006 VCAA letter, the Veteran was advised of both the 
type of evidence needed to reopen service connection for a 
bilateral knee disorder, and what was necessary to establish 
service connection.  Also, the Veteran has essentially known 
since the March 2005 rating decision that the crux of her 
case depended on her showing that her claimed bilateral knee 
disorder was incurred during her active military service.  

The claim was readjudicated in a June 2007 statement of the 
case (SOC).  Hence, the content of the notice provided to the 
Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The Veteran has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to the VA notice.  In addition, as part of July 
2006 correspondence, the Veteran was notified how disability 
ratings and effective dates were assigned.

VA has a duty to assist a claimant in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA does not 
require VA to assist with a VA examination in claims to 
reopen except when new and material evidence is presented or 
secured.  38 U.S.C.A. § 5103A(f).  There is no indication in 
the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim.  The 
Board is satisfied that VA has sufficiently discharged its 
duty in this matter.  

Reopening Service Connection for Knee Disorders

In this case, in the October 2006 rating decision on appeal, 
the RO found that new and material evidence had not been 
received since a March 2005 prior final rating decision.  The 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303(a) (2008).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  
38 C.F.R. § 3.303(d) (2008).  Certain enumerated disorders, 
to include arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year following separation from active duty.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

In this case, service connection for a bilateral knee 
disorder was denied by a rating decision in March 2005 on the 
basis that the evidence of record did not show that the 
Veteran was treated for a bilateral knee disorder during her 
active service, and that while a bilateral knee disorder was 
currently manifested, a medical opinion linking this disorder 
to her active service was not of record.  That decision was 
not perfected on appeal and became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The claim may not be 
reopened unless new and material evidence is received.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a June 2006 letter from her accredited representative, the 
Veteran sought to reopen service connection for a bilateral 
knee disorder.  The Veteran continues to claim that her 
current knee problems occurred as a result of her being 
sexually and physically assaulted while in the military.  

The evidence of record at the time of the March 2005 rating 
decision included a service connection claim form (VA Form 
21-4138) received in August 2004, on which the Veteran 
claimed that her right knee was hit from behind with a pipe 
during an in-service attack.  A VA Form 119 dated in October 
2004 shows that the Veteran claimed that both of her knees 
were injured with a pipe during a 1987 sexual assault.  

The evidence of record at the time of the March 2005 rating 
decision included service treatment records, which include a 
June 1987 psychiatric consultation sheet wherein the Veteran 
claims to have been raped during boot camp 10 weeks earlier.  
None of the service treatment records include any mention of 
treatment afforded the Veteran for her knee injuries.  

The evidence of record at the time of the March 2005 rating 
decision included a May 1996 letter from the Commander of the 
Naval Reserve Force that notes that in March 1987 the Veteran 
was diagnosed with an adjustment disorder manifested by 
strong schizoid personality traits of a long standing nature.  
It was added that in June 1987 the Veteran was treated for 
post-traumatic stress disorder (PTSD) which she began to 
demonstrate while in "A" school after her being the victim 
of a sexual assault. 

Few of the post-service VA and private medical treatment 
records pertain to the Veteran's claimed bilateral knee 
disorder; most include those concerning her variously 
diagnosed psychiatric disorders (including dissociative 
disorder, major depression, and PTSD).  In the course of a VA 
mental disorders examination conducted in February 1997, at 
which time dissociative identity disorder was provisionally 
diagnosed, as well as PTSD, the Veteran informed the examiner 
that she was not treated following her in-service sexual 
assault.

The evidence of record at the time of the March 2005 rating 
decision also included an October 2004 private medical record 
that shows that the Veteran was evaluated and treated for 
both knees.  She gave a history of being hit by a pipe in 
1987.  Chronic bilateral subluxation of the patella was 
observed.  Following X-ray examination, a diagnosis of 
bilateral degenerative arthritis involving the patello-
femoral compartment was supplied.  As part of a November 2004 
VA Form 21-4138, the Veteran asserted that she was treated 
following her in-service "incident."  A VA X-ray report, 
dated in March 2005, also includes findings of bilateral 
degenerative joint disease of the knees.  

In March 2005, the RO denied service connection for a 
bilateral knee disorder.  It found that service treatment 
records did not show in-service treatment for the knees, and 
that, while the evidence of record did show the presence of a 
bilateral knee disorder, there was no medical evidence on 
file to support a finding that this bilateral knee disorder 
was incurred while the Veteran was on active duty.  The 
Veteran failed to perfect a timely appeal as to this March 
2005 RO decision.  Consequently, the March 2005 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008). 

The additional evidence received since the March 2005 final 
rating decision includes a May 2005 VA orthopedic outpatient 
consultation report reflecting that the Veteran indicated 
that she had been hit across the posterior knees while in 
boot camp, but that no medical work-up occurred at that time.  
She added that, since this in-service incident, she had 
suffered from chronic knee pain.  

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the March 2005 decision that 
was not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of competent evidence of 
relationship of current knee disorders to service.   

For the evidence to be new and material in this case, it must 
have some tendency to show that the Veteran's currently 
manifested bilateral knee disorder (bilateral subluxation and 
arthritis), which was previously determined to not have been 
etiologically related to her active military service, was 
related to active military service.  The evidence received 
since the March 2005 RO decision, on review by the Board, 
does not relate to the previously unestablished fact of nexus 
of current knee disorders to service that would tend to 
substantiate the Veteran's claim.

Specifically, the additional evidence still does not include 
competent opinion evidence linking any current bilateral knee 
problems to the period of active service.  Regarding the 
Veteran's assertions of the in-service occurrence of her 
present bilateral knee problems, the Veteran is a layperson, 
and her statements alone cannot constitute medical evidence, 
as opinions regarding diagnosis or nexus require medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted, while degenerative changes of the bilateral knees 
were diagnosed in the course of a 2004 X-ray study, that 
diagnosis comes well after the Veteran's 1987 separation from 
active duty.  As such, presumptive service connection for 
arthritis of the knees is not for consideration.  Such 
evidence was of record and considered at the time of the 
prior final March 2005 rating decision. 

As discussed above, the Veteran is shown to have various 
submitted statements to the effect that she was treated for 
bilateral knee injuries following her claimed in-service 
sexual assault.  To the extent such assertions were already 
of record at the time of the March 2005 rating decision, the 
repetition of such history in writing or as part of a history 
given to medical providers, is not new evidence.  To the 
extent any additional factual details were included in the 
additional statements, these assertions are still not 
material evidence because they do not constitute the 
competent evidence that tends to relate current knee 
disorders to service.  Such additional evidence does not 
relate to an unestablished fact necessary to substantiate 


the claim of service connection for a bilateral knee disorder 
or otherwise raise a reasonable possibility of substantiating 
such claim.  For these reasons, the Board finds that new and 
material evidence has not been received to reopen service 
connection for a bilateral knee disorder.


ORDER

As new and material evidence has not been received to reopen 
service connection for a bilateral knee disorder, the appeal 
to reopen service connection is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


